DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Status of the Claims
	Claims 1-21 filed 10/08/2021 are the current claims hereby under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh-Lancaster (US 20190373857 A1) in view of Yancey (US 9119379 B1).
Regarding Claim 1, Leigh-Lancaster discloses an apparatus (Abstract, wearable apparatus for attaching to an animal) for detecting and reporting breeding behavior ([0073], predict oestrus status) of an animal comprising:
a housing ([0026], collars 14) configured to be attached to the animal ([0026], collars 14 are configured to be worn by a specific domesticated animal);
a battery ([0035], Each collar 14 also includes a power supply (in the present example, comprising a battery pack (not shown)) to provide power to the apparatus ([0035], battery pack and solar panel provide electrical power for powering the respective collar 14 and its electrodes);
a controller ([0039], controller 52), wherein the controller is configured to generate data ([0041], the controller 52 is arranged to implement a Current Behaviour Modeller 54, which is configured to make a prediction of a current behaviour of the animal to which the collar 14 is attached); and
a transmitter ([0030], a transmitter (not shown) in each of collars 14), 
wherein the transmitter is configured to send data to a remote receiver ([0029], Network card 32 [in the remote receiver], for example, sends data to and receives data from collars 14 via the aforementioned wireless telecommunications network [including a transmitter (not shown) in each of collars 14] and, in [0032], Base station 12 is operable to…receive data from collars 14 on the status, behaviour, etc., of the animals and the operation of collars 14), 
wherein a model is developed by the remote receiver ([0049], analytics for optimizing Current Behaviour Modeller 54 may run within base station 12 (gateway)) and the model is periodically updated ([0055], Predictive Behaviour Modeller 56 applies a pre-established (though optionally dynamically updatable) behaviour model to that data) based on data received from one or more additional apparatus monitoring breeding behavior of one or more additional animals ([0046], the parameters are determined in accordance with previously obtained motion data from actual animals (which may be the same animals as those with collars 14 presently attached, or may be similar animals such as those of a same breed)); and
a receiver ([0030], LoRa LPWAN employs…a multi-channel receiver or receivers for facilitating communication with the transmitters), wherein the receiver is configured to receive the updated model ([0042], the set of predefined behaviours can be modified via communication received by the collar 14 from the base station 12 (e.g. predefined behaviours can be added or removed)).
However, Leigh-Lancaster does not explicitly disclose a circuit board disposed within the housing; the battery, controller, transmitter, and receiver electronically connected to the circuit board; a switch electronically connected to a circuit board wherein the switch is actuated when a breeding behavior occurs; a controller electronically connected to the circuit board; the controller is configured to generate data indicative of breeding behavior upon detecting actuation of the switch; the transmitter is configured to send data indicative of breeding behavior to a remote receiver. 
Yancey teaches a system for monitoring animals (abstract) comprising: 
a circuit board (Col. 10 lines 21-29, RF printed circuit board) disposed within a housing (Col. 10 lines 31-39, housing 82…encases a transmitter 80 [with circuit board]);
Claim 1, a radio transmitter, a pressure switch, an encoder, an accelerometer, an antenna, and a power supply communicatively connected to each other and sealed in a housing).
a switch (Col. 10 lines 11-21, pressure switch), wherein the switch is actuated when a breeding behavior occurs (Col. 10 lines 5-29, the pressure switch extends upwardly away from the cover 102 to present a compressible contact for mount detection)
a controller (Col. 12 lines 28-41, transmitter 80) configured to generate data indicative of breeding behavior upon detecting actuation of the switch (Col. 12 lines 28-41, Connection of the upper 96 and lower 100 contacts upon activation of the pressure switch 92 activates the transmitter 80 to generate mounting data); 
the transmitter is configured to send data indicative of breeding behavior to a remote receiver (Col. 12 lines 42-49, After completion of a mount event, a timer circuit directs the input of data into an encoder that packages the data with a carrier signal. A conventional RF transmitter then sends the encoded data at a predetermined frequency to a repeater or transceiver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Leigh-Lancaster to include a switch to generate data indicative of breeding activity and to transmit the breeding data to a remote receiver as taught by Yancey to monitor animals as disclosed by Leigh-Lancaster to accurately estimate estrus in cattle and other animals as taught by Yancey to avoid a failure to achieve pregnancy in the cycling animal, which can be costly (Yancey Col. 1 Lines 39-52).
While Leigh-Lancaster does not explicitly disclose that the behavior and the model are indicative of breeding behavior, the information recorded by the switch taught by Yancey is and, in combination, the “behaviors” monitored, and the corresponded data derived thereof, would be indicative of breeding behaviors. 

Regarding Claim 2, Leigh-Lancaster further discloses wherein the transmitter comprises a LoRa radio ([0030], the LoRa LPWAN (as would be the case with other LPWANs) employs a transmitter (not shown) in each of collars 14).

Regarding Claim 3, Yancey further teaches that the data sent by the transmitter comprises raw data (Col. 12 lines 58-59, In response to activation of the pressure Switch, the transmitter sends data to the repeater or transceiver) indicating one or more of a duration of standing mounts (Col. 12 lines 59-63, Such data can include duration of the mount time) and a location of the animal (Col. 12 lines 59-63, Such data can include GPS data).

Regarding Claim 7, Yancey further teaches an antenna electronically connected to the transmitter (Claim 1, the housing enclosing a radio transmitter….an antenna…communicatively connected to each other) wherein the antenna is configured to boost a signal transmitted by the transmitter (Col. 3 lines 49-67, antenna permits transmission of data from the transmitter 80 on the cow to the transceiver 20 over large distances). 

Regarding Claim 8, Yancey further teaches wherein the housing comprises an arched design (See Fig. 8, the top and bottom of the device are arches to fit over the hind of an animal).

Regarding Claim 10, Yancey further teaches a GPS receiver (Col. 10 lines 29-30, the detection device further contains an accelerometer and/or a GPS receiver) electronically connected to the circuit board (implied by the housing enclosing the GPS receiver. In order for the receiver to work and have power it would have to be connected to the battery and this the circuit board) wherein the GPS receiver Col/ 13 lines 40-43, A GPS receiver allows a user to identify the location (including latitude, longitude, and altitude) of a transmitter whether still attached to the animal or lost in a pasture or corral).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh-Lancaster (US 20190373857 A1) and Yancey (US 9119379 B1) as applied to claim 1 above, and further in view of Jackson (US 20050012623 A1).
Regarding Claim 4, modified Leigh-Lancaster teaches the apparatus of claim 1 as described above. 
However, modified Leigh-Lancaster does not explicitly teach a memory electronically connected to the circuit board and configured to store data generated by the apparatus. Jackson teaches a device for monitoring breeding behavior (Abstract) comprising a memory ([0042], memory 118) electronically connected to a circuit board ([0042], controller 110 may include a memory 118. [0065], Affixed to PCB 322 in this embodiment is LED controller 110) and configured to store data generated by the apparatus ([0054], The input event is recorded at a step 252 by storing the time and event in memory 118). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by modified Leigh-Lancaster to include a memory connected to the circuit board as taught by Jackson to provide a more informed decision based on the historical data (Jackson [0047]). One of ordinary skill in the art would recognize that applying the known technique of a memory electronically connected to a circuit board as taught by Jackson to the device of Leigh-Lancaster would yield only the predictable result of storing data in the device. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh-Lancaster (US 20190373857 A1) and Yancey (US 9119379 B1) as applied to claim 1 above, and further in view of Arne (US 20140051946 A1).
Regarding Claim 5, modified Leigh-Lancaster teaches the apparatus of claim 1 as described above. 
However, modified Leigh-Lancaster does not explicitly teach the apparatus wherein the battery is configured to deliver at least 100 mA of peak current on a repeated basis.
Arne teaches a device wherein a battery ([0059], battery 214) is configured to deliver at least 100 mA of peak current ([0059], cellular radio cellular wireless communication device 206 will draw from about 700 to about 800 milliamps peaked current… Rechargeable batteries 214 such as lithium can source adequate current under peak loads) on a repeated basis ([0059], connection to the Internet may be limited to few times per day). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rechargeable battery taught by Yancey to include the lithium polymer battery as taught by Arne to provide adequate power to allow the device to successfully connect to the wireless network over a few weeks (Arne [0059]). One having ordinary skill in the art would recognize that such modification would have involved a mere change in battery type, and to select a different known battery on the basis of its suitability for its intended use is a matter of obvious design. Arne teaches the battery portion of the electronics module of the reusable component may be selected to source peak currents that are adequate to support the cellular radio (Arne [0058]).

Regarding Claim 6, Arne further teaches wherein the battery ([0059], battery 214) comprises a flat lithium polymer battery ([0059], batteries 214 such as lithium polymer) with a 300 mAh rating ([0060], 300 milliamp hour battery).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh-Lancaster (US 20190373857 A1) and Yancey (US 9119379 B1) as applied to claim 1 above, and further in view of Park (US 20090198112 A1).
Regarding Claim 9, modified Leigh-Lancaster teaches the apparatus of claim 1 as described above.
However, modified Leigh-Lancaster does not the device wherein the circuit board further comprises a silicon coating wherein the silicon coating completely covers the circuit board and one or more components attached to the circuit board.
Park teaches a portable data transmitting device wherein a circuit board ([0048], flexible printed circuit board) further comprises a silicon coating ([0048], cases 14a and 14b may be made of silicon rubber) wherein the silicon coating completely covers the circuit board and one or more components attached to the circuit board (see fig. 2, Silicon cases 14a and 14b completely cover flexible circuit board 18 with components 11, 13, 15, 16, and 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar as discloses by Leigh-Lancaster to include the silicon covering as taught by Park to create a flexible and waterproof device (Park [0047]). One having ordinary skill in the art would recognize that applying the known technique of coating circuit boards in silicon would yield only the predictable result of protecting the circuit board and attached components.  

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dinger (US 20160157979 A1) in view of Kasaragod (US 20190037040 A1).
Regarding Claim 11, Dinger discloses a method for detecting and reporting breeding behavior of an animal ([0001], method for providing a reproductive status indication for bovines) comprising:
Claim 19, placing an electronic sensing device on a bovine to detect reproductive activity associated with the bovine) wherein the apparatus ([0102], device 200) is adhered to a tail head of the animal ([0105], the device is attached to the posterior region of a cow, such as on the tail ridge of a cow or an area proximate to the tail ridge) and wherein the apparatus comprises a switch ([0108], detection assembly 78 comprises…switch) configured to actuate when breeding behavior occurs ([0108], activated by the pressure, force, or touch associated with mounting activity (where a cow is mounted by another cow or bull)); and
predicting estrus in the animal using the model running on the apparatus ([0112], data processing system running software that analyses the data according to at least one preselected reproductive activity threshold and at least one time threshold). 
However, Dinger does not explicitly disclose that the method comprises transmitting data indicative of breeding behavior to a remote receiver; and developing a model at the remote receiver to predict estrus in the animal based on the transmitted data; transferring the model to the apparatus; updating the model at the remote receiver based on data received from one or more additional apparatus monitoring breeding behavior of one or more additional animals; and transferring the updated model to the apparatus. Dinger does suggest that the model may be successively adjusted after each time that the data processing system determines that the cow is in oestrus ([0116], reproductive activity threshold and/or the time threshold used by the data processing software may be successively adjusted after each time that the data processing system determines that the cow is in oestrus) and that the device in some embodiments might include an RF transceiver to transmit reproductive status data to a compatible data gatherer ([0135], transmit reproductive status data to a compatible data gatherer). 
Kasaragod teaches a method in the analogous art of remote data monitoring and model training ([0026]) comprising:
[0089], edge device 600a may collect and send the data 608a to the provider network 102); and
developing a model at the remote receiver based on the transmitted data ([0090], model training service 604 may then analyze the received data. The model training service 604 may then generate a local model update 606a to the local model 602a based on the analysis of the data 608a);
transferring the model to the apparatus ([0092], In response to the generating of the local model updates 606a, 606n, the model training service 604 may deploy the local model updates 606a, 606n to the local network 104 and/or deploy the local model updates 606a, 606n to the respective edge device 600a, 600n);
updating the model at the remote receiver based on data received from one or more additional apparatus ([0099], the model trainer 612 and/or the edge device 600 receives, on a periodic basis, an additional local model update 606 from the model training service 604 of the provider network 102, wherein the additional local model update 606 is based at least on additional data collected by the data collector 122 and sent to the model training service 604 of the provider network 102 on a periodic basis): and
transferring the updated model to the apparatus ([0099], model training service 604 generates an additional local model update 606 and sends it to the model trainer 612 and/or the edge device 600).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of remote predicting estrus as disclosed by Dinger to include developing and updating the model by a remote receiver as taught by Kasaragod to implement data processing models to rapidly generate local results (e.g., local predictions), while also taking advantage of larger, more accurate data processing models running on more powerful devices (e.g., servers of a provider network) that generate more accurate results based on the same data (Kasaragod [0026]). One of ordinary skill in the art would recognize that applying the known technique of running a 

Regarding Claim 19, Kasaragod further teaches analyzing the data with a machine learning algorithm to develop a model (model training service of the provider network described above is described in [0030]: in embodiments, a model may include any computational model, machine learning model, or artificial intelligence model suitable for processing data and generating one or more results).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dinger (US 20160157979 A1) and Kasaragod (US 20190037040 A1) as applied to claim 11 above, and further in view of Aspel (US 20080154099 A1).
Regarding Claims 12-13, modified Dinger teaches the method of claim 11 as described above.
However, modified Dinger does not teach the steps of storing data indicative of breeding behavior in a storage device of the apparatus after a failed transmission attempt and retransmitting data to the remote receiver. 
Aspel teaches a method in the analogous art of remote patient monitoring ([0002], system for and method of collecting and managing physiological and lifestyle information for use by individuals, familial and personal Caregivers, and medical professions in managing health and wellness decisions) comprising storing data in a storage device of the apparatus ([0116], cellular telephone stores the reading in non-volatile memory to ensure the reading is not lost at step 806) after a failed transmission attempt ([0119], If the transmission fails, the reading is stored) and retransmitting data ([0119], and the Cellular telephone retries at prescribed intervals) to the remote receiver ([0119], cellular telephone then transmits the medical reading to the data collection servlet). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method Aspel [0116]). ]). One having ordinary skill in the art would recognize that applying the know method of storing data locally after failed transmission as taught by Aspel to the method disclosed by modified Dinger would yield only the predictable result of allowing for retransmission of data once connection is restored to prevent loss of data in the event of a connection failure. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dinger (US 20160157979 A1) and Kasaragod (US 20190037040 A1) as applied to claim 11 above, and further in view of Yancey (US 9119379 B1).
Regarding Claim 15, modified Dinger teaches the method of claim 11 as described above.
However, modified Dinger does not explicitly disclose that the data indicative of breeding behavior comprises a number of actuations of the switch. 
Yancey teaches a method for detecting and reporting breeding behavior of an animal wherein the data indicative of breeding behavior comprises a number of actuations of the switch (Col. 16 lines 35-45, presents raw data to the user indicating number of mounts. Switch actuations define number of mounts). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the data indicative of breeding sensed by a switch as taught by Dinger to be the number of switch actuations as taught by Yancey to detect a peak estrus as defined to be a number of mounts in a predetermined time as taught by Yancey (Yancey Col. 6 lines 10-18). One ordinary skill in the art would recognize that that recording the number of switch actuations as taught 

Regarding Claim 16, Yancey further teaches temporarily blocking transmission of the number of actuations of the switch immediately after an initial actuation of the switch (Col. 12 lines 5-16, the transmitter sends the data after a threshold duration, for example, after 1 second, after 2 seconds, after 3 seconds, after 4 seconds, or after 5 seconds, etc. from the time the mount begins).

Regarding Claim 17, Yancey further teaches the transmission is blocked for five seconds following the initial actuation of the switch (Col. 12 lines 5-16, the transmitter sends the data after a threshold duration, for example after 5 seconds, etc. from the time the mount begin).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dinger (US 20160157979 A1) and Kasaragod (US 20190037040 A1) as applied to claim 11 above and further in view of Vrabete (US 20170280687 A1).
Regarding Claim 18, modified Dinger teaches the method of claim 11 as described above.
However, modified Dinger does not disclose the method wherein transmitting data indicative of breeding behavior to a remote receiver comprises transmission using a LoRaWAN protocol.
Vrabete teaches a method of managing livestock comprising transmitting data ([0060], transmit a livestock identification data) to a remote receiver ([0055], livestock health sensor systems 110) comprises transmission using a LoRaWAN protocol ([0056], the communication circuit 720 may communicate over a wide area using LoRaWAN (Long Range Wide Area Network) developed by Semtech and the LoRa Alliance). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitting data as taught by modified Vrabete [0056]). One of ordinary skill in the art would recognize that applying the known technique of LoRaWAN communication and its associated technology to the device taught by modified Dinger would yield only the predictable result of enabling long range wide area communication.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kasaragod (US 20190037040 A1) in view of Dinger (US 20160157979 A1).
Regarding Claim 20, Kasaragod discloses a method of remote data monitoring and model training ([0026]) comprising:
transmitting data to a remote receiver ([0089], edge device 600a may collect and send the data 608a to the provider network 102); and
developing a model at the remote receiver based on the transmitted data ([0090], model training service 604 may then analyze the received data. The model training service 604 may then generate a local model update 606a to the local model 602a based on the analysis of the data 608a);
transferring the model to an onboard neural network running on the apparatus ([0092], In response to the generating of the local model updates 606a, 606n, the model training service 604 may deploy the local model updates 606a, 606n to the local network 104 and/or deploy the local model updates 606a, 606n to the respective edge device 600a, 600n);
updating the model at the remote receiver based on data received from one or more additional apparatus ([0099], the model trainer 612 and/or the edge device 600 receives, on a periodic basis, an additional local model update 606 from the model training service 604 of the provider network 102, wherein the additional local model update 606 is based at least on additional data collected by the data collector 122 and sent to the model training service 604 of the provider network 102 on a periodic basis): and
transferring the updated model to the apparatus ([0099], model training service 604 generates an additional local model update 606 and sends it to the model trainer 612 and/or the edge device 600).
However, Kasaragod does not explicitly disclose providing an apparatus for monitoring breeding behavior of the animal wherein the apparatus is adhered to a tail head of the animal and wherein the apparatus comprises a switch configured to actuate when breeding behavior occurs; that the data is indicative of breeding behavior; that the model is developed to predict estrus in the animal; that the onboard neural network is configured to predict estrus in the animals; and that the one or more additional apparatus monitoring breeding behavior of one or more additional animals. 
Dinger teaches a method of monitoring animals comprising: 
providing an apparatus for monitoring breeding behavior of the animal (Claim 19, placing an electronic sensing device on a bovine to detect reproductive activity associated with the bovine) wherein the apparatus ([0102], device 200) is adhered to a tail head of the animal ([0105], the device is attached to the posterior region of a cow, such as on the tail ridge of a cow or an area proximate to the tail ridge) and wherein the apparatus comprises a switch ([0108], detection assembly 78 comprises…switch) configured to actuate when breeding behavior occurs ([0108], activated by the pressure, force, or touch associated with mounting activity (where a cow is mounted by another cow or bull)). 
One of ordinary skill in the art would understand that if the data generated is indicative of breeding as taught by Dinger and used for estrus detection, then, in combination, the data transmitted, the model generated, updated, and transferred in the method disclosed by Kasaragod would be indicative of breeding behavior and used for predicting estrus.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote monitoring method disclosed by Kasaragod to include Dinger [0012]). One or ordinary skill in the art would recognize that applying the known technique of performing model generation centrally and downloading to the model to a device to run locally as disclosed by Kasaragod to the field of estrus detection as taught in Dinger would yield only the predictable result of implementing data processing models to rapidly generate local results (e.g., local predictions), while also taking advantage of larger, more accurate data processing models running on more powerful devices (e.g., servers of a provider network) to generate more accurate results based on the same data as taught by Kasaragod in [0026].


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dinger (US 20160157979 A1), Kasaragod (US 20190037040 A1), and Yancey (US 9119379 B1) as applied to claim 15 above, and further in view of Bench (US 20140015945 A1).
	Regarding Claim 21, modified Dinger teaches the method of claim 15 as described above.
However, modified Dinger does not teach wherein the data indicative of breeding behavior further comprises data regarding the restlessness of the animal. Bench teaches a method for determining estrus in animals wherein the data indicative of breeding behavior further comprises data regarding the restlessness of the animal ([0085], the fidget biometric, as described within the present specification, can be an accurate and reliable measure of restless behavior… fidget measure also has the means of capturing restless behavior exhibited during estrus). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining estrus as disclosed by Dinger to include monitoring restlessness as taught by Bench because it is known in the art that there is a link between restless behavior and estrus in animals (Bench [0082]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791